Title: To Thomas Jefferson from William Short, 12 November 1822
From: Short, William
To: Jefferson, Thomas


Dear Sir
Philada
Nov. 12. 1822
Since my return from my Canada expedition I have had the very sincere & great Pleasure of recieving your kind & friendly letter of the 19th ulto I cannot express to you all the gratification it afforded me to learn from you that your health was perfectly re-established. I still bear a grudge against those waters & that noble bath to which I was before so partial. They made the first serious attack I have ever known on your constitution—Yet I feel a confident hope from its soundness & from your mode of life on one, certainly among the most healthy spots of these U.S. that you will be the surviving tontinier of the signers of the Declaration of Independence. This is as it should be that its real father should remain the longest with it. Besides the advantages above mentioned, you have also that of age—Mr Carrol, I understand, is six years, & Mr Adams eight years, older than you.I have by no means given up the intention of paying you my visit. I anticipate also much real pleasure in seeing the edifice of the University even in its unfinished state. Your expectation that the next legislature will be cast in a more favorable mould, gives me hope—& I adopt this hope le confiance; as being much more agreeable to me than any I could derive from my own, since as to what may be expected from popular assemblies in furtherance of public education; particularly when the assembly is well impregnated with the principles of Presbyterianism. I once considered the Presbyterians as the Jansenists of Protestantism—but they have now united in themselves the two most opposite, sects of Catholicism, & have become Jesuits as well as Jansenists—& of course will oppose all systems of education not confided exclusively to them.  Their meeting must be now near at hand; & I shall follow the Richmond papers with a good deal of anxiety during the sessions. I pray that their deliberations may be such as you would wish.Unitarianism has already had the effect in Boston which you expect from it in Virginia. The University of Cambridge which was founded principally for the education of what they concieved to be orthodox ministers, is now altogether in the hands of Unitarians—The President & every Professor of this establishment is openly & avowedly Unitarian. The most literary, the most wealthy & most fashionable society of Boston are also Unitarian—but some of the individuals, I believe, are yet a little timid & shamefaced on the Subject; so that they would not openly & in words acknowlege themselves anti-Unitarian, although they belong to & support for instance, the stone chapel & Dr Freeman its preacher, who is considered the Pope of the Unitarians.My visit to Virginia which I still look to with pleasure, would have taken place before this, if it were not that during the summer & early autumn, the only season in which I can travel, I have been obliged to devote to some tracts of land in which I have had the misfortune to be involved in the distant parts of the State of New York. I had no alternative but to give then up altogether, at least to give up all hopes of deriving any advantage  from them, or to be personally present on them & give directions concerning them. There is something as I have found, in what La Fontaine calls l’oeil du maitre, that is most official. Until I visited these lands & as if were took possession, they remained stationary in the hands of agents, & moreover I was obliged every year to pay heavy taxes on them: They appear now to be getting under way, & I hope will hereafter at least pay their own taxes & charges, & with that I shall be perfectly satisfied. Such has been the revolution in the value of this kind of property that I know several persons, who when I first arrived at New York, were considered among the most wealthy there, & who are now ruined men: they had Purchased whole regions of country on speculation, & have been since that time paying interest on the debt, under the idea that the land would rise faster than the interest. The bubble has now burst: land has fallen instead of rising & the interest has been found to have consumed the capital.One of the tracts that I visited, lying on the borders of the St Laurence, I found when there, that the easiest & shortest mode of getting back would be to go down the river & through the rapids to Montreal & then up Lake Champlain to Whitehall. When at Montreal it was so easy to get to Quebec by the steamboat that I made this little excursion, merely to be on a footing with other tourists—for I have no longer any curiosity, at least not enough to make me get over my aversion to travelling.  My journey led me in the first instance to Sackett’s harbor where there is a steamboat that carries you to Ogdensburgh at the mouth of the Oswegatchie. There the steamboat navigation ceases until you arrive at Montreal. From the time of your arriving on the Lake, every thing you meet with seems to be cast in a gigantic mould. To begin with the harbor there is there a ship, which is said to be the largest that has ever been built by the hand of man. The lake is a sea & the St Laurence  is a giant among our giant rivers—& the vast countries bordering it are in the same proportion.Canada seems to be exactly in that state where government is most efficient & cheapest—The country is not yet rich enough to attract the attention of the Metropole & therefore no taxes whatever are called for in a direct form. This state of things is so agreeable to our Yankees that great numbers of them pass over & acquire fortunes there; as all the arts of industry & all the ideas of speculation founded on a prospective increase of value, are exclusively in their hands. The Canadian qui ont trés boviné thinks the world will go on as it has done; they follow the routine of their fathers, & seem to think it would be a sin to do otherwise. As far as I had an opportunity of observing the inhabitants generally are most kindly treated by their superiors in authority. Indeed it was very evident to me that these Subjects of a Monarch are much less idolatrous as to men in power than are most zealous Republicans, Particularly those who have a disposition, (pro bono Publico however) to partake of the loaves & fishes of the Republic. I once saw on board of one of our steamboats a connexion of a man who was then only a candidate for the Presidency—& it is certain there was much more fuss made about him & il faisait lui-meme son embarras to a much greater degree than was done with the Governor general of Canada, the Earl of Dalhousie, who happened to be on the same steamboat on which I came up the St Laurence.  Now that we have so many candidates for the Presidency it would hardly be possible to be in our steamboats without meeting with some connexion proximate or remote of one or the other of them, & I really feel for those who should be obliged to be witnesses of this scene, so well calculated to excite disgust.I saw lately a letter from a person who is much with Correa at Lisbon. I infer from it that Correa is in favor with the Court, but out of favor with the Cortes—who are now as you know much the most important branch of the government. I hope this new Emperor of Brazil will give these gentlemen a lesson that shall teach them that any & every part of America is capable of existing without the kind favor & protection of their European metropoles. As we are the oldest I wish that we should take by the hand our younger brothers & sisters—but I hardly expect  this for Brazil as they have retained a monarchical government, & above all, with one of the old regime as their head. What have we to do with this? All that we should ask is that they should enter in to the American system by shaking off the European yoke. I have hardly room left to tell you that I am ever & faithfully dear Sir,Your friend & servantW Short